DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1, 5, 8, and 13-15 remain pending, and are rejected.
Claims 2-4, 6-7, and 9-12 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 3/10/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 3/10/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims are similar in nature to Claim 1 of Example 42 in the Subject Matter Eligibility Examples as integrating a method of organizing human activity into a practical application, such as by authenticating heavy equipment information by comparing the information received from a sale terminal device with information extracted from an equipment image in order to confirm the integrity of the heavy equipment sales request. Further arguments are made in that the invention sets seller ratings provide information having higher credibility. The Applicant also argues that the instant claims also recite a first screen including a search area and sales information area, and a second screen displaying to display the selected equipment sales information. 
Examiner respectfully disagrees. The comparisons to Example 42 are inapposite. Claim 1 of Example 42 was found to be eligible because the claim recited a specific improvement to prior art systems by allowing a remote user to share information in real time in a standardized format regardless of the format in which the information was input by the user. Furthermore, the technical problem in Example 42 is discussed in the disclosure; the problem of having multiple users entering data in nonuniform formats. Claim 1 of Example 42 allowed any user to enter data in any native format and the server would convert that data into a standardized, universal format that all connected users can access to allow for instant updates to users of critical information, which also does not fall under any of the abstract groupings as defined in the 2019 PEG. The instant claims and specification do not discuss such technical problems as in the case of Example 42. The specification of the instant application discusses the problem of needing a way to exchange sales information of heavy equipment in an online environment so that the transaction range is not limited to a local area (see Specification: Background and Disclosure p.1-2). This is not a technical problem, but a commercial problem of exchanging sales information per a purchase request, which is marketing and sales activity under certain methods of organizing human activity. The authenticating of the sales information only furthers the abstract idea of commercial and marketing activities, and is not directed to any technology or computer functionality. The instant application do not disclose or recite such technical matters as in Example 42, and the claims are clearly directed to commercial activity, which is an abstract idea. The setting of ratings for various uses only furthers the abstract idea, and are also unrelated to any kind of technology. While the instant claims recite an interface that displays various regions for specific data, the instant claims only recite the displaying of information, which is a well-known, routine, and conventional function of device interfaces. There are no recitations of any interactive functionality between the interface and the abstract idea except to display the data.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8, and 13-15 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1, 5, and 15 are directed to a system and a device, which is an apparatus. Claims 8 and 13-14 are directed to a method, which is a process. Therefore, claims 1, 5, 8, and 13-15 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets for the following limitations reciting the abstract idea of authenticating item listing information:
transmitting heavy equipment sales request information comprising at least one of a nameplate image and a registration certificate image of heavy equipment to be sold, an appearance image, first heavy equipment information, heavy equipment location information, and a desired sale price, wherein, when customer information is registered by the sale terminal device, a sales agent agreement is set verifying the real name of a customer;
transmitting search information and purchase request information about the heavy equipment;
photograph at least one of the nameplate image and the registration image and the appearance image;
recognizes at least one of the nameplate image and the registration image to extract second heavy equipment information when the heavy equipment sale request information is received, and compares the first heavy equipment information and the second heavy equipment information to authenticate the first heavy equipment information;
calculates an estimated sale price in which a commission and a tax are added to the desired sale price when the first heavy equipment information is successfully authenticated, generates heavy equipment sales information including the first heavy equipment information, at least one of the nameplate image and the registration certificate image, the appearance image, the heavy equipment location information, and the estimated sale price, and registers the generated heavy equipment sales information in a database of a corresponding category;
provides a sales information of heavy equipment corresponding to the search information through the database when the search information is received, transmits the received purchase request information to the sale terminal device when the purchase request information is received, and processes a heavy equipment transaction result of the sale terminal device and the purchase terminal device;
adjusts a seller rating given to the sale terminal device according to an amount of information provided from the sale terminal device for heavy equipment sale,
analyzes information of a terminal device accessing the intermediary device and identifies whether the accessing terminal device is the sale terminal device or the purchase terminal device;
transmits heavy equipment sales information on the heavy equipment selected by the accessing terminal device among the heavy equipment searched through the search area to the accessing terminal device in order to display the information on a second screen;
wherein the search area includes a heavy equipment name search area using the method of arranging heavy equipment according to demand, a manufacturing company search area for searching a manufacturing company of heavy equipment, a production year search area for searching the year of production of heavy equipment, and a heavy equipment location search area for searching the city where heavy equipment is located;
wherein the sales information area includes a heavy equipment image area displaying images on the heavy equipment searched through the search area, a heavy equipment information area displaying heavy equipment information on the searched heavy equipment, and a sales price area displaying the sales price for the searched heavy equipment;
wherein an information area of the second screen displays the heavy equipment name, a manufacturing company, a production year, heavy equipment location, a period of using heavy equipment, sales price, and seller information regarding the selected heavy equipment;

The recited limitations above set forth the process for authenticating item listing information. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional elements, such as:
a sale terminal device;
a purchase terminal device;
an intermediary device;
provides a semitransparent photographing guideline comprising guidance on a photographing portion and a photographing angle on a heavy equipment portion basis to the sale terminal device;
if the accessing terminal device is the purchase terminal device, provides a first screen including a search area and a sales information area to the accessing terminal device;
wherein the accessing terminal device displays the heavy equipment sales information on the selected heavy equipment on the second screen;
wherein the sales information area includes a heavy equipment image area displaying images on the heavy equipment searched through the search area, a heavy equipment information area displaying heavy equipment information on the searched heavy equipment, and a sales price area displaying the sales price for the searched heavy equipment;
wherein an image area of the second screen includes a first area displaying thumbnail images on the selected heavy equipment and a second area displaying selected thumbnail images selected from the thumbnail images in an expanded view;
if heavy equipment adding information is selected by the purchase terminal device, searches sales heavy equipment of other intermediary devices linked to the intermediary device and transmits the results to the purchase terminal device in order to display fitted to the first screen, and transmits detailed sales information of the heavy equipment selected by the purchase terminal device among the heavy equipment displayed on the first screen to the purchase terminal device in order to display the information fitted to the second screen.

Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the claims recite a plurality of devices, the devices are recited a very high level of generality. Page 8 of the Applicant’s specification describes the sale and purchase terminal device as an electronic device including a processor, a memory,  communication unit, a camera unit, an input unit, and a display unit, and may be one of a smart phone, tablet personal computer, mobile phone, etc. Page 17 of the Applicant’s specification describes the intermediary device as including a processor and various hardware/software units. The devices are recited at a very high level of generality, and are described to be generic computing devices. The devices merely serve to provide the abstract a general link to a technical environment so that the abstract idea may be performed over a network. The photographing guidelines are not described with any specificity in the Applicant’s specification any more than what is recited in the claims. They merely represent instructions for photographing the nameplate of the equipment, and there are no changes or improvements to any technology. Claims 8-14 recite a method, but do not disclose what structure or machinery performs the steps of the claims.
In view of the above, under Step 2A (Prong 2), claims 1-5 and 21-23 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (transmitting heavy equipment sales request information…, etc.), performing repetitive calculations (compares the first heavy equipment information…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (method) and independent claim 15 (device), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 8 and 15 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claims 8 and 15 are rejected for at least similar rationale as discussed above.

Dependent claims 5 and 13-14 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the authenticating of item listing information. Thus, each of claims 5 and 13-14 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 5 and 13-14 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 15.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 12/10/2021. Notably, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625